Citation Nr: 0510800	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  00-24 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than October 24, 
1998 for a total rating based on individual unemployability 
(TDIU) and eligibility for Dependents' Educational Assistance 
(DEA) under Title 38, United States Code, Chapter 35.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel

INTRODUCTION

The veteran served in the United States Navy from September 
1965 to August 1969.

In September 1969, service connection was granted for 
sarcoidosis.  In October 1986, TDIU was granted, effective 
from September 19, 1986.  However, in an April 1988 rating 
decision, TDIU was discontinued, effective June 30, 1988.  
The veteran  appealed that decision to the Board of Veterans' 
Appeals (the Board).  In a decision dated May 21, 1990, the 
Board denied the veteran's TDIU claim.  The veteran did not 
file an appeal to the United States Court of Appeals for 
Veterans Claims (the Court).

On July 20, 1990, the veteran filed a request to reopen the 
claim of entitlement to TDIU.  His claim was denied by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida.  The veteran appealed that decision to 
the Board.  On November 22, 1995, the Board remanded the 
issue of the veteran's entitlement to TDIU to the RO for 
further development.  The RO continued to deny the TDIU 
claim, and on September 11, 1997 the Board again remanded the 
issue to the RO.

In June 1999, the RO granted the veteran's claim of 
entitlement to TDIU, as well as entitlement to eligibility 
for DEA, both effective October 24, 1998.  The RO stated that 
October 24, 1999 "represents the earliest date upon which it 
can be factually ascertained that the veteran's service-
connected disability increased in severity."  The veteran 
appealed that decision.  

The veteran testified at a personal hearing before a Decision 
Review Officer at the RO in April 2003.  In January 2004, the 
DRO issued a supplemental statement of the case (SSOC) which 
continued to deny the veteran's claim.  The veteran testified 
at another personal hearing, which was chaired by the 
undersigned Veterans Law Judge, at the RO in February 2005.  
Transcripts of both hearings are associated with the 
veteran's VA claims folder.  

Issue not on appeal

In a July 2004 rating decision, the RO granted the veteran's 
claim of entitlement to service connection for a bilateral 
foot condition and assigned a 20 percent disability rating.  
To the Board's knowledge, the veteran has not disagreed with 
that rating decision, and that issue is therefore not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case (SOC) is 
issued by VA]. 


FINDINGS OF FACT

1.  In a decision dated May 21, 1990, the Board denied the 
veteran's claim of entitlement to TDIU. 

2.  On July 20, 1990, the veteran filed a reopened claim of 
entitlement to TDIU.

3.  In a June 1999 rating decision, the RO granted the 
veteran's claim of entitlement to TDIU, as well as 
entitlement to eligibility for Dependents' Educational 
Assistance under Title 38, United States Code, Chapter 35, 
both effective October 24, 1998.  

4.  As of July 20, 1989, it was factually ascertainable that 
the veteran's service-connected disabilities precluded 
employment. 


CONCLUSION OF LAW

An effective date of July 20, 1989 is warranted for TDIU and 
for eligibility for Dependents' Educational Assistance under 
Title 38, United States Code, Chapter 35.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400(o) (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to an effective date 
earlier that the currently assigned October 24, 1998 for TDIU 
and DEA. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

At the outset of its discussion of the VCAA, the Board 
observes that the veteran appears to be fully cognizant of 
what is required of him with respect to providing evidence in 
support of his claim.  The medical evidence submitted by the 
veteran and obtained by the RO runs to hundreds of pages.  
There does not appear to be any pertinent evidence which 
currently exists and which has not been obtained.  Under 
these circumstances, it appears that VA has no further duty 
to notify the veteran of the evidence needed to substantiate 
his claim, or to assist him in obtaining that evidence, in 
that no reasonable possibility exists that any further 
assistance would aid the veteran in substantiating the claim.  
See Wensch v. Principi, 15 Vet. App. 362, 368 (2001). 

In any event, as will be explained below, the RO did in fact 
send the veteran a VCAA letter dated November 21, 2002, with 
a copy to his accredited representative, Disabled American 
Veterans.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004) [reasonable doubt to be resolved in 
veteran's favor].  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the 
October 2000 statement of the case and by the January 2004 
supplemental statement of the case of the pertinent law and 
regulations, of the need to submit evidence on his claim, and 
of the particular deficiencies in the evidence with respect 
to his claim.  More significantly, a VCAA letter was sent to 
the veteran in November 2002.  That letter specifically 
informed the veteran as to his responsibilities, and those of 
VA, with respect to the development of the evidence.  In the 
November 2002 VCAA letter, the RO informed the veteran that 
the RO would get such things as "medical records, employment 
records, or records from other Federal agencies."  It also 
notified him that "We will also assist you by providing a 
medical examination or getting a medical opinion if we decide 
it's necessary to make a decision on your claim."  
Further , the November 2002 VCAA letter referred to a 
detailed list of information that the veteran could provide 
to the RO, including "the name of the person, agency, or 
company who has any recent records; the address of this 
person, agency, or company; the approximate time frame 
covered by the records; and the condition for which you were 
treated, in the case of medical records."  See the November 
21, 2003 VCAA letter, page 3.  

The Board observes that the November 2002 VCAA letter was 
sent to the veteran after the initial adjudication of the 
earlier effective date issue via the October 2000 SOC.  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  The Board 
notes, however, that such was a legal and practical 
impossibility because the initial adjudication pre-dated the 
enactment of the VCAA in November 2000. VA's General Counsel 
has held that the failure to do so does not constitute error. 
See VAOGCPREC 7-2004.  The claim was readjudicated and a SSOC 
was provided to the veteran in January 2004, following VCAA 
notice compliance action in November 2002.  The veteran was 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to the VA 
notice.  Based on this procedural history, the Board finds 
that the veteran was notified properly of his statutory 
rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.
The evidence in the claims folder encompasses several thick 
volumes.  In light of the  massive amount of medical and 
other evidence of record, which adequately describes the 
veteran's disabilities through the long history of this case, 
further examination of the veteran is not necessary.  

The veteran has submitted evidence in support of his claim, 
which will be discussed below.  There is no indication that 
there exists any evidence that has a bearing on this case 
that has not been obtained.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.    

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran has presented testimony at two 
hearings, one before a DRO in April 2003 and one before the 
undersigned in February 2005. The veteran's  representative 
has submitted written argument in his behalf.

Accordingly, the Board will proceed to a decision on the 
merits.   

Relevant law and regulations

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2004). A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2004).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  In Moore, 1 Vet. 
App. at 359, the Court further discussed the meaning of 
"substantially gainful employment." The Court noted the 
following standard announced by the United States Circuit 
Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975):



It is clear that the claimant need not be a total 
'basket case' before 
the courts find that there is an inability to engage in 
substantial gainful activity. The question must be 
looked at in a practical manner, and mere theoretical 
ability to engage in substantial gainful employment is 
not a sufficient basis to deny benefits. The test is 
whether a particular job is realistically within the 
physical and mental capabilities of the claimant.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by non service-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2004).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 
4.16(a) (2004).
A total disability rating may also be assigned pursuant to 
the procedures set forth in 38 C.F.R. § 4.16(b) for veterans 
who are unemployable by reason of service- connected 
disabilities, but who fail to meet the percentage standards 
set forth in section 4.16(a) (2004).

DEA

Dependents' Educational Assistance (DEA) allowance under 
Chapter 35, Title 38, United States Code may be paid to a 
child or surviving spouse of a veteran who meets certain 
basic eligibility requirements, including, inter alia, if a 
veteran has a permanent total service-connected disability.  
38 U.S.C.A. §§ 3500 and 3501 (West 2002); 38 C.F.R. § 3.807 
(2004).

Effective dates

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof. Otherwise, it is 
the date of receipt of the claim or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400(o) (2004).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

CUE

An unappealed decision of the RO becomes final and binding 
and is not subject to revision on the same factual basis in 
the absence of clear and unmistakable error (CUE).  Previous 
determinations which are final and binding will be accepted 
as correct in the absence of CUE.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105 (2004).

Analysis

Earlier effective date for TDIU

The veteran seeks an effective date earlier than October 24, 
1998 for TDIU and DEA.  In essence, he contends that he has 
been unemployable since 1986 due to service-connected 
sarcoidosis and related problems.  He has submitted medical 
evidence to that effect.

The procedural history of this case has been set forth in the 
Introduction.  In essence, the veteran filed a claim of 
entitlement to TDIU in July 1990, shortly after his previous 
claim for TDIU (in effect, a claim for restoration thereof) 
had been denied by the Board in May 1990.  After a lengthy 
procedural history, including Board remands in 1995 and 1997, 
the claim was granted by the RO in June 1999, with an 
effective date of October 24, 1998 established for TDIU and 
Chapter 35 benefits.  The RO based that effective date on the 
"factually ascertainable" language of 38 C.F.R. § 3.400(o), 
finding that a VA examination on that date established that 
the veteran was unemployable due to his service-connected 
disabilities.    

The Board initially observes that during the course of this 
appeal the veteran and his representative have challenged on 
the basis of CUE the April 1988 RO rating decision which 
discontinued the previously-assigned TDIU.  However, CUE 
applies only to unappealed RO decisions.  In this case, the 
April 1988 RO decision was appealed by the veteran to the 
Board, which in a decision dated May 21, 1990 affirmed the 
RO's decision.  The veteran did not appeal that decision to 
the Court, and the Board's May 1990 decision is therefore 
final.  See 38 C.F.R. § 20.1100 (2004).  The April 1988 RO 
decision is therefore subsumed in the subsequent Board 
decision and cannot be challenged on the basis of CUE.  See 
38 C.F.R. § 20.1104 (2004); see also Olson v. Brown, 5 Vet. 
App. 430, 432-33 (1993); Talbert v. Brown, 7 Vet. App. 352, 
355 (1995) [prior RO decisions which are affirmed by the 
Board are subsumed by the final appellate decision].   

The veteran appears to be cognizant of this.  In a statement 
dated July 29, 2004 he wrote "I want the unemployability to 
go back to when the VA dropped it . . . in 1988.  However, I 
believe from what was explained to me it can only go back to 
1990."   

[The Board observes in passing that if the veteran indeed 
wishes to challenge the reduction in TDIU in 1988, the proper 
course of action would be to file a request for revision of 
the May 1990 Board decision on the grounds of Board, not RO, 
CUE.  See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§§ 20.1400 et seq. (2004).]  

In short, the earliest that TDIU may be assigned is July 20, 
1990, the date the veteran filed the TDIU claim which was 
ultimately granted many years later, or within one year 
previous to July 20, 1990 under the "factually 
ascertainable" provision of 38 C.F.R. § 3.400(o).  [The 
record does not show, and the veteran does not contend, that 
he filed a TDIU claim between May 21, 1990 and July 20, 
1990.] 

The RO denied an effective date earlier than October 24, 1998 
for TDIU and DEA benefits based on its finding that it was 
not "factually ascertainable" that the veteran was 
unemployable due to his service-connected disabilities prior 
to that date.  The veteran has disagreed with that 
assessment.  In essence, he contends that his service-
connected sarcoidosis encompasses a number of problems, 
chiefly musculoskeletal, which have prevented him from 
working for many years.  He has provided medical and other 
evidence is support of his contention.  

Factual background

The Board has carefully reviewed the evidence of record in 
order to ascertain when it was factually ascertainable that 
the veteran was unemployable due to service-connected 
disabilities.  

It is undisputed that the veteran has not worked since 1986.  
As was discussed in the Introduction, TDIU was in fact 
assigned from September 1986 to June 1988.  
It appears that both the RO in 1988 and the Board in 1990 
determined that a significant portion of the veteran's 
physical problems were due not to the service-connected 
sarcoidosis but to non service-connected degenerative disc 
disease of the lumbar spine. 

A VA outpatient treatment record dated September 1990 
included an impression of spondyloarthritis vs. sarcoidosis, 
thus continuing previous VA medical opinions that the 
veteran's musculoskeletal problems where at least in part non 
service connected in nature.  A private medical record of 
M.F.M., M.D. dated the same month, however, came to the 
opposite conclusion, namely that "the patient does still 
have significant sarcoid arthritis."

[In an October 1990 rating decision, the RO rated the 
veteran's service-connected sarcoidosis as 10 percent 
disabling and non service-connected degenerative disc disease 
as 60 percent disabling.]

In February 1991, M.F.M., M.D. wrote as follows:

[The veteran] currently has active disabling sarcoidosis 
with 
arthropathy.  Another term for this would be sarcoid 
arthritis.  
The patient has active disease and is currently 
completely 
disabled due to severe ongoing pain. . . . [The veteran] 
should 
receive consideration due to the severe disabling nature 
of his 
disability."

Pursuant to the Board's November 1995 remand, a VA joints 
examination was completed in June 1996.  The examiner 
diagnosed both sarcoidosis and degenerative joint disease of 
the spine.  The examiner opined that "his back symptoms have 
no relation to sarcoidosis."

In a letter dated in February 1998, M.P.F., M.D. stated:  "I 
feel the patient is totally disabled from his sarcoidosis and 
the multiple chronic medical problems it has caused him and 
[he] should receive a 100 percent total disability due to 
this."

Pursuant to the Board's September 1997 remand, a series of VA 
examinations of the veteran were accomplished in October and 
November 1998.  The veteran complained of physical problems 
"from his toes to his eyeballs".  The veteran complained of 
pain in most joints, but mostly his spine.  The examiner 
stated that the veteran had "severely limited ambulatory 
capabilities secondary to pain symptoms."    
  
In the June 1999 rating decision which forms the basis of 
this appeal, the RO separately rated sarcoidosis in numerous 
joints, including the lumbosacral spine, cervical spine, 
shoulders, knees, wrists and hips.  A 70 percent combined 
disability rating was assigned.  TDIU was granted, effective 
from October 24, 1999, the date of the first in the series of 
VA examinations.  Basic eligibility under 38 U.S.C. was 
established from that date. 

In support of his appeal, the veteran has submitted a 
December 2000 report from the VA rheumatology clinic which 
contains a handwritten addendum "[The veteran] has been 
unemployable since being followed here in 1987 and has 
worsened rec[ently]"  He also submitted a report dated in 
January 2002 from J.L.P., D.P.M. dated which indicated that 
he "does have arthropathy in multiple sites due to the 
sarcoid."

Analysis

After having carefully considered the matter, the Board 
believes that the medical evidence establishes that the 
veteran has had significant problems due to sarcoidosis for 
many years.  These problems, which are chiefly 
musculoskeletal in nature, involve debilitating pain and have 
rendered him unemployable.  There are several medical 
opinions of record, specifically the February 1991 opinion of 
Dr. M.F.M., the February 1998 opinion of Dr. M.P.F. and the 
December 2000 report of the VA rheumatology clinic, which 
support this conclusion.

The Board is of course aware of several medical opinions of 
VA examiners which concluded that a principal component of 
the veteran's disability picture was non service-connected 
degenerative joint disease of the lumbar spine.  As noted 
elsewhere in this decision, such medical evidence appears to 
have been the basis for the discontinuance of TDIU in 1988.  
However, it has now been recognized by the RO that there is, 
in fact, sarcoid arthritis of the veteran's lumbosacral 
spine.  The RO has rated this sarcoid arthritis as 20 percent 
disabling [while retaining the 
60 percent rating for degenerative disc disease of the 
lumbosacral spine].  The  
Board believes that the evidence is at least in equipoise as 
to the sarcoid arthritis being the cause of the veteran's 
lumbosacral spine disability all along.  In any event, if, as 
some of the medical evidence suggests, (service-connected) 
sarcoid arthritis and (non service-connected) degenerative 
disc disease co-exist, it appears to be virtually impossible 
to distinguish one from the other.  Cf. Mittleider v. West, 
11 Vet. App. 181, 182 (1998) [the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so].

There is also the matter of generalized joint pain.  The 
veteran has consistently complained of this over the years, 
and medical evidence, such as the February 1991 letter of Dr. 
M.F.M., supports his contentions that he has been 
unemployable due to generalized pain due to sarcoid 
arthritis.

The Board is of course aware that the medical evidence 
demonstrates that there are other significant non service-
connected disabilities present, including heart disease.  
However, a review of the veteran's entire medical history has 
convinced the Board that he is, and has been for many years, 
unemployable due to the service-connected sarcoidosis.

It remains for the Board to assign an effective date.  After 
having considered the matter, the Board believes that the 
factually ascertainable language of 38 C.F.R. § 3.400(o)(2) 
allows for the assignment of TDIU as of  July 20, 1989, which 
is one year prior to his filing the reopened claim on July 
20, 1990.      

Earlier effective date for DEA eligibility

For the reasons expressed above, the same date, July 20, 
1989, is assigned for DEA eligibility under Title 38, Chapter 
35.

Conclusion

To summarize, for the reasons and bases expressed above, the 
Board concludes that an effective date of July 20, 1989 may 
be assigned for TDIU and DEA.  The benefits sought on appeal 
are allowed to that extent. 




ORDER

An effective date of July 20, 1989 is assigned for a total 
rating based on individual unemployability and for 
eligibility for Dependents' Educational Assistance under 
Title 38, United States Code, Chapter 35.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


